Case 1:18-cv-00030-IMK-MJA Document 207 Filed 03/02/21 Page 1 of 3 PageID #: 3195




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  GERALD W. CORDER,

         Plaintiff,
  v.                                                            Civil Action No. 1:18-CV-30
                                                                Hon. Judge Irene M. Keeley
  ANTERO RESOURCES CORPORATION,
  a Delaware corporation,                                       c/w 1:18CV31, 1:18CV32,
                                                                1:18CV33, 1:18CV34, 1:18CV35,
         Defendant.                                             1:18CV36, 1:18CV37, 1:18CV38,
                                                                1:18CV39, 1:18CV40 for purposes of
                                                                discovery and setting schedule

                           ANTERO RESOURCES CORPORATION’S
                            MOTION FOR SUMMARY JUDGMENT

         Defendant Antero Resources Corporation (“Antero”) moves this Court for summary

  judgment in these consolidated actions brought by Plaintiffs Gerald W. Corder, Marlyn C. Sigmon,

  Garnet C. Cottrill, Randall N. Corder, Janet C. and Leroy Packard, Lorena Krafft, Cheryl Morris,

  Tracy Bridge, Angela Nicholson, Kevin McCall, and Brian McCall. Antero is entitled to summary

  judgment on Plaintiffs’ remaining claims for breach of contract regarding several leases in which

  Plaintiffs allege interests. Antero has not breached Plaintiffs’ leases as a matter of law because the

  various leases each authorize Antero to take deductions using the “work-back” method applied by

  the Fourth Circuit in Young v. Equinor USA Onshore Properties, Inc., 982 F.3d 201, 208–09 (4th

  Cir. 2020). Moreover, there are marked differences between the costs of marketing and

  transportation at issue in Tawney v. Columbia Natural Resources, LLC, 219 W. Va. 266, 633

  S.E.2d 22 (2006), and the costs to manufacture natural gas liquids (“NGLs”) and transport residue

  gas beyond the local market at issue. In addition, Plaintiffs have not been injured as a matter of

  law. Therefore, this Court should grant summary judgment for Antero on the remaining claims in

  Plaintiffs’ second amended complaints.

         A memorandum in support of this motion is submitted herewith.
Case 1:18-cv-00030-IMK-MJA Document 207 Filed 03/02/21 Page 2 of 3 PageID #: 3196




         WHEREFRE, Antero respectfully requests this Court to grant this motion and enter

  summary judgment for Antero on the remaining claims in Plaintiffs’ amended complaints.



                                                    /s/ W. Henry Lawrence
                                                    W. Henry Lawrence (WV Bar #2156)
                                                    hank.lawrence@steptoe-johnson.com
                                                    Amy M. Smith (WV Bar #6454)
                                                    amy.smith@steptoe-johnson.com
                                                    Shaina D. Massie (WV Bar #13018)
                                                    shaina.massie@steptoe-johnson.com
                                                    Steptoe & Johnson PLLC
                                                    400 White Oaks Boulevard
                                                    Bridgeport, WV 26330
                                                    (304) 933-8000

                                                    Counsel for Antero Resources Corporation




                                               2
Case 1:18-cv-00030-IMK-MJA Document 207 Filed 03/02/21 Page 3 of 3 PageID #: 3197




                                  CERTIFICATE OF SERVICE

         Pursuant to the Court’s Amended Order entered on March 1, 2021 (ECF No. 197), I hereby

  certify that on the 2nd day of March 2021, I electronically re-filed the foregoing “Antero Resources

  Corporation’s Motion for Summary Judgment” with the Clerk of the Court using the CM/ECF

  System, which will send notification of such filing to the following CM/ECF participants:

                                Marvin W. Masters, Esquire
                                April D. Ferrebee, Esquire
                                The Masters Law Firm, LC
                                181 Summers Street
                                Charleston, WV 25301



                                                       /s/ W. Henry Lawrence
                                                       W. Henry Lawrence (WV Bar #2156)




                                                   3
  11137326
